            Case 2:20-cv-00048-TOR                  ECF No. 18           filed 09/15/21      PageID.114 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for thH_
                                                     Eastern District of Washington


                    NAOMI LINDSTROM,                                 )
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 2:20-CV-0048-TOR
                                                                     )
                                                                     )
   SAFECO INSURANCE COMPANY OF AMERICA,
                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                          recover from the
defendant (name)                                                                                                   the amount of
                                                                            dollars ($                ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of              % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other:
u
              This case is hereby DISMISSED with prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), without an
              award of costs or attorney’s fees to any party.



This action was (check one):
u tried by a jury with Judge                                                                           presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                           without a jury and the above decision
was reached.

✔
u decided by Judge              THOMAS O. RICE
      on the parties' Sipulated Motion to Dismiss. ECF No. 16.


Date: September 15, 2021                                                     CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                               V%)RUWHQEHUU\
                                                                                             %\ Deputy Clerk

                                                                               %)RUWHQEHUU\
